McMANUS, Chief Judge.
This matter is before the court on the petition of William T. Connery, counsel for plaintiff, filed March 12, 1964, seeking the court’s approval of a fee of $1,300.00 for representing plaintiff.
On June 13, 1963, petitioner obtained an order from this court remanding the case for rehearing before the Secretary of Health, Education and Welfare, whereupon plaintiff, Donald T. Carroll, was awarded $3,944.00. It would appear that the Secretary does not have jurisdiction to fix the fee charged by an attorney for representing his client in judicial proceedings to review the Secretary’s decision. Sheppard v. Flemming, 189 F.Supp. 571 (1960); 42 U.S. C.A. § 406. This court has been unable to find either statutory or regulatory authority giving it jurisdiction to determine the attorney’s fee on judicial review. It is the court’s view that determination of the fee is a matter of agreement between the attorney and his client.
For the foregoing reasons, it is
Ordered
That the petition, filed March 12, 1964, is dismissed.